Citation Nr: 0904275	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  04-20 669A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for peripheral 
neuropathy.

4.  Entitlement to service connection for headaches.

5.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In pertinent part, the RO denied service connection 
for hearing loss, tinnitus, peripheral neuropathy, and 
headaches.  The RO also established service connection for 
PTSD, and assigned an initial rating of 30 percent, effective 
August 12, 2002.  The veteran appealed the denial of these 
service connection claims, and the initial rating assigned 
for his PTSD.  

For the reasons addressed in the REMAND portion of the 
decision below, the Board concludes that additional 
development is required with respect to the claim of service 
connection for headaches.  Accordingly, that claim is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the issues adjudicated by this 
decision have been completed.

2.  The record reflects the veteran had active service in the 
Republic of Vietnam, and engaged in combat during this 
period.

3.  The veteran does not have a hearing loss disability of 
the right ear as defined by VA regulations.

4.  There is no competent medical evidence the veteran 
currently has peripheral neuropathy.

5.  The preponderance of the medical and other evidence of 
record is against a finding that the veteran's left ear 
hearing loss and tinnitus were incurred in or aggravated by 
his active service.

6.  The veteran's service-connected PTSD is not manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships. 


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.385 
(2008).

2.  Tinnitus was not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2008).

3.  Peripheral neuropathy was not incurred in or aggravated 
by the veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2008).

4.  The criteria for an initial rating in excess of 30 
percent for the veteran's PTSD are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.10, 4.130, Diagnostic Code 9411 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

With respect to the PTSD claim, the Board observes that the 
appeal is from the initial rating assigned after the 
establishment of service connection.  In Dingess v. 
Nicholson, 19 Vet. App. 473, 490-1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case is satisfied.  See also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. 
App. 128 (2008).

The Board also observes that the Court recently issued a 
decision in the case of Vazquez-Flores v. Peake, 22. Vet. 
App. 37 (2008), regarding the information that must be 
provided to a claimant in the context of an increased rating 
claim.  As this information is provided in other documents as 
required by statute in initial rating cases, further 
discussion of its provisions is not required.  Nevertheless, 
the Board does acknowledge that the veteran was sent 
correspondence in June 2008 about his PTSD claim which is in 
full compliance with the holding of Vazquez-Flores.

In regard to the other appellate issues, the Board observes 
that the veteran was sent pre-adjudication notice in accord 
with Pelegrini v. Principi, 18 Vet. App. 112 (2004), by 
letters dated in September 2002 and December 2002.  He was 
also sent additional notification by letters dated in August 
2005 and March 2006.  Taken together, these letters informed 
the veteran of what was necessary to substantiate his claims, 
what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
Court's holding in Quartuccio, supra.  Further, the March 
2006 letter included information regarding disability 
rating(s) and effective date(s) as mandated by the Court's 
holding in Dingess, supra.  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the appellant was notified and aware of 
the evidence needed to substantiate his claims and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the appellant has been 
satisfied in this case.  All available service treatment and 
personnel records are in the claims folder, as are all 
relevant post-service medical records.  The veteran has had 
the opportunity to present evidence and argument in support 
of his claim, and indicated on his Substantive Appeal that he 
did not desire a Board hearing in conjunction with this case.  
Nothing reflects he has indicated the existence of any 
relevant evidence that has not been obtained or requested.  
Moreover, he was accorded VA medical examinations in April 
2003, May 2003, November 2007, and October 2008.  
Consequently, the Board concludes that VA has fulfilled the 
duty to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

I.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In this case, the record reflects the veteran engaged in 
combat while on active duty in the Republic of Vietnam, as 
exemplified, in part, by the fact he was awarded the Vietnam 
Service Medal, Combat Infantryman Badge, the Purple Heart, 
and the Bronze Star Medal with "V" device for valor and 
heroism.  The provisions of 38 U.S.C.A. § 1154(b) provides 
that in the case of any veteran who engaged in combat with 
the enemy in active military service during a period of war, 
the Secretary shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred or aggravated by such service, satisfactory lay or 
other evidence of service incurrence or aggravation if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation.  

Despite the foregoing, the Board notes that § 1154(b) only 
serves to lighten the evidentiary requirement for showing 
service incurrence of an injury or disease; it does not 
lighten the evidentiary requirements for proving a claim via 
competent evidence demonstrating present disability or a 
nexus between present disability and some remote injury or 
disease of active service.  See Kessel v. West, 13 Vet. App. 
9 (1999); Brock v. Brown, 10 Vet. App. 155, 162 ("reduced 
evidentiary burden provided for combat veterans by 38 U.S.C. 
§ 1154(b) relate[s] only to the question of service 
incurrence, 'that is, what happened then -- not the questions 
of either current disability or nexus to service, as to both 
of which competent medical evidence is generally required'); 
Cohen (Douglas) v. Brown, 10 Vet. App. 128, 138 (1997) 
("[s]ection 1154(b) provides a factual basis upon which a 
determination can be made that a particular disease or injury 
was incurred or aggravated in service but not a basis to link 
etiologically the condition in service to the current 
condition").  In other words, the record must still contain 
competent medical evidence of a current disability, as well 
as competent medical evidence linking such disability to what 
the veteran asserted occurred while engaged in combat.

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. at 160.  

Initially, the Board observes that the competent medical 
evidence does not reflect the veteran has a hearing loss 
disability of the right ear as defined by 38 C.F.R. § 3.385.  
For example, VA audiological examination conducted in May 
2003 revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
10
5
5
15
20
11
LEFT
50
50
25
30
60
41

Speech recognition scores were 100 percent for the right ear, 
and 68 percent for the left ear. 

Similarly, the Board observes the veteran contends he 
currently has peripheral neuropathy due to Agent 
Orange/herbicide exposure while on active duty in the 
Republic of Vietnam.  As already stated, the Board has 
acknowledge he had active service in Vietnam, and, thus, he 
was presumptively exposed to herbicides therein.  See 38 
U.S.C.A. § 1116(f).  Nevertheless, a thorough review of the 
competent medical evidence does not show the veteran 
currently has peripheral neuropathy.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that the law only permitted payment for disabilities 
existing on and after the date of application for such 
disorders.  The Federal Circuit observed that the structure 
of relevant sections of the statute "provided strong 
evidence of congressional intent to restrict compensation to 
only presently existing conditions," and VA's interpretation 
of the law requiring a present disability for a grant of 
service connection was consistent with the statutory scheme.  
Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998) (holding VA's interpretation of the 
provisions of 38 U.S.C.A § 1110 to require evidence of a 
present disability to be consistent with congressional 
intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the 
law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a disability).  Simply put, in the absence of 
proof of present disability there can be no valid claim.  
Therefore, service connection must be denied for right ear 
hearing loss and peripheral neuropathy on that basis.

As detailed above, the competent medical evidence does show a 
hearing loss disability of the left ear as defined by 
38 C.F.R. § 3.385.  The medical evidence, including the May 
2003 VA audiological examination, also shows the veteran 
currently has tinnitus.  The veteran contends that these 
disabilities are due to in-service noise exposure that 
occurred from the firing of mortars; that when the firing 
occurred there was a loud noise and his left ear was toward 
the tube.  The Board acknowledges that this is consistent 
with his having engaged in combat.  Moreover, his service 
treatment records reflect he sustained shell fragment wound 
to his chest as a result of a mortar attack, which is further 
support of this in-service incident.  He also asserted that 
following service he worked as a city bus driver, and the 
only noise was the traffic noise; he denied any recreational 
noise exposure after his separation from service.  
Nevertheless, the preponderance of the medical and other 
evidence of record is against a finding that the veteran's 
left ear hearing loss, tinnitus, and peripheral neuropathy 
were incurred in or aggravated by his active service.

Initially, the Board observes there was no indication of 
tinnitus or left ear hearing loss in the veteran's service 
treatment records; he was not treated for or diagnosed with 
any such disabilities.  His ears were clinically evaluated as 
normal on both his October 1966 pre-induction examination, as 
well as his June 1969 expiration of term of service 
examination.  Further, he indicated on the concurrent Reports 
of Medical History that he had not experienced hearing loss.  
Moreover, his service examinations indicate his hearing 
actually improved during active service.  For example, 
audiological evaluation conducted as part of his October 1966 
pre-induction examination revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
20 (35)
5 (15)
5 
(15)
0 (10)
0 (5)
5 (15)
LEFT
10 (25)
5 (15)
0 
(10)
0 (10)
0 (5)
0 (10)

(NOTE:  Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)

Audiological evaluation conducted as part of his June 1969 
expiration of term of service examination revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
--
0
LEFT
0
0
0
--
0

The Board also notes that no hearing loss was found on an 
October 1969 VA medical examination, nor were there any 
findings indicative of tinnitus.  Rather, both of these 
disabilities were first indicated in the competent medical 
evidence many years after the veteran's period of active 
duty.

The normal medical findings at the time of separation from 
service, as well as the absence of any medical records of a 
diagnosis or treatment for many years after service is 
probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where 
it found that veteran failed to account for the lengthy time 
period after service for which there was no clinical 
documentation of low back condition); see also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.); Forshey 
v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting 
that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact).  

The Board further observes that no competent medical opinion 
is of record which relates either the veteran's left ear 
hearing loss or his tinnitus to active service, to include 
the noise exposure therein.  Rather, the May 2003 VA 
audiological examination contains competent medical opinions 
against such a finding.  Based on evaluation of the veteran 
and review of the VA claims folder, the VA examiner opined 
that it was not likely that the tinnitus was the result of 
any activity in military service, and stated this conclusion 
was due to the fact that the veteran's separation from 
military service did not indicate any ear problems or any 
tinnitus.  Similarly, the examiner opined that it was not 
likely that the veteran's hearing loss was a result of any 
activity that occurred while in military service, and stated 
this conclusion was based on: (1) the separation examination 
showed normal hearing bilateral and an absence of indication 
of ear, nose, and throat problems; and (2) the air conduction 
threshold pattern in the left ear was not typical of a noise 
induced hearing loss.

In summary, the competent medical evidence does not show the 
veteran has a hearing loss disability of the right ear as 
defined by VA regulations, nor that he currently has 
peripheral neuropathy; the veteran's left ear hearing loss 
and tinnitus were first shown by competent medical evidence 
many years after service; and the only competent medical 
opinion to address the etiology of these disabilities is 
against them being causally related to service.  Therefore, 
the Board finds that the preponderance of the evidence is 
against these claims, and they must be denied.

With respect to the peripheral neuropathy claim, VA 
regulations do provide for a presumption of service 
connection for acute and subacute peripheral neuropathy due 
to herbicide exposure, provided the veteran's peripheral 
neuropathy became manifest to a degree of 10 percent or more 
within a year after the last date the veteran was exposed to 
an herbicide agent during military service.  38 C.F.R. 
§§ 3.307(a)(6)(ii), 3.309(e).  Inasmuch as there is no 
competent medical evidence the veteran had peripheral 
neuropathy present to a compensable degree either during 
service or within his first post-service year, even if he was 
currently diagnosed with the disability he would not be 
entitled to a grant of service connection based upon the 
presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309.  

II.  Increased Rating

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

Diagnostic Code 9411 provides that PTSD is evaluated under 
the general rating formula used to rate psychiatric 
disabilities other than eating disorders.  38 C.F.R. § 4.130.

When a mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication, a noncompensable (zero percent) evaluation is 
warranted.  Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication warrants a 10 percent evaluation. 

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships. 

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

In addition, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission. 38 C.F.R. § 4.126(a). The rating agency shall 
assign an evaluation based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination. Id. However, 
when evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation on the 
basis of social impairment. 38 C.F.R. § 4.126(b).

In the instant case, the Board finds that the veteran does 
not meet or nearly approximate the criteria for a rating in 
excess of 30 percent for his service-connected PTSD at any 
time during the pendency of this case.

The Board acknowledges that the medical records include 
evidence that the veteran's PTSD is manifested by depressed 
mood, anxiety, and chronic sleep impairment to include 
nightmares. However, these symptoms are part of the criteria 
associated with the current 30 percent rating, and clearly do 
not support a rating in excess thereof.

The Board finds that the veteran's PTSD is not manifested by 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood other than 
depression and anxiety; nor difficulty in establishing and 
maintaining effective work and social relationships.

The Board observes that the veteran's speech was consistently 
shown to be within normal limits on the April 2003, November 
2007, and October 2008 VA medical examinations.  Further, 
nothing in these examination reports, nor the treatment 
records, indicates he experiences panic attacks more than 
once a week, impairment of long and short term memory, nor 
impaired abstract thinking.  Rather, he denied panic attacks 
at the November 2007 examination; his thought process was 
found to be focused and coherent at the April 2003 VA 
examination; no formal thought disorder was shown on the 
November 2007 and October 2008 examinations; he has 
consistently denied hallucinations and/or delusions 
throughout the pendency of this case; his judgment was found 
to be mature and his insight good on the April 2003 
examination; treatment records, including those dated in May 
and June 2008, found his judgment and insight to be good.  

The Board acknowledges that the veteran's PTSD has resulted 
in occupational and social impairment, and it has been 
contended that a higher rating is warranted on that basis.  
However, all compensable evaluations under the schedular 
criteria include such impairment.  Therefore, the issue is 
whether the level of the veteran's occupational and social 
impairment is of such severity as to warrant a rating in 
excess of 30 percent.

Of particular importance in evaluating the veteran's level of 
occupational and social impairment are the global assessment 
of functioning (GAF) scores he has been assigned, because 
such designations are based on a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995).  

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e. g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 (incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes).

In this case, the Board acknowledges that the veteran was 
assigned a GAF score of 32 on discharge from an August to 
September 2008 period of hospitalization.  As noted above, 
such a score is indicative of some impairment in reality 
testing or communication or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood.  However, this score, and the implications 
thereof, is inconsistent with the other evidence of record.  
For example, the treatment records consistently show GAF 
scores in the 51 to 60 range.  Similarly, he was assigned a 
GAF of 54 on the April 2003 VA examination, 55 on the 
November 2007 examination, and 60 on the October 2008 
examination.  These scores indicate no more than moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  Further, the October 2008 VA examiner 
opined that the GAF score of 32 from the August to September 
2008 period of VA hospitalization did accurately reflect the 
veteran's functioning.  As noted by the examiner, the veteran 
had no impairment in his reality testing nor did he have 
major impairment of work or family relationships.  In fact, 
the veteran reported his marriage was "fair" and that they 
had "no problems"; he reported having good relationships 
with his children; although he was no longer working, his 
history of employment did not suggest the level of impairment 
indicated by a score of 32, as exemplified by the fact he 
worked successfully for 28 years before taking early 
retirement.  In addition, the veteran reported that he would 
go out with family members to socialize on occasion; that he 
regularly made an activity schedule for himself to keep busy 
through the day, often doing household chores or yard work; 
and he continued to enjoy riding his motorcycle and would 
stop off at a friend's residence for a while on some of these 
trips.

In view of the foregoing, the Board finds that the veteran's 
level of occupational and social impairment is accurately 
reflected by his current 30 percent rating, and he does not 
meet or nearly approximate a higher rating on this basis 
under Diagnostic Code 9411.  Therefore, the preponderance of 
the evidence is against his claim for a higher initial 
rating(s).

III.  Conclusion

For the reasons stated above, the Board has concluded that 
the preponderance of the evidence is against the veteran's 
appellate claims.  As the preponderance of the evidence is 
against these claims, the benefit of the doubt doctrine is 
not for application in the instant case.  See generally 
Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).  Consequently, the benefits sought on 
appeal with respect to these claims must be denied.


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for peripheral neuropathy 
is denied.

Entitlement to an initial rating in excess of 30 percent for 
PTSD is denied.


REMAND

In this case, the Board acknowledges that the veteran's 
service treatment records do not reflect he was treated for a 
chronic headache disorder while on active duty.  However, he 
indicated on his October 1966 Report of Medical History that 
he had not experienced frequent or severe headaches, but 
indicated that he had experienced such a disability on the 
June 1969 Report of Medical History.  He maintains that he 
has consistently experienced recurrent headaches since 
service.  There is also medical evidence which supports a 
finding that he currently experiences recurrent headaches.  
For examples, records dated in February 2007 show an 
assessment of headaches, likely migraines.

Despite the foregoing, no VA examination has been accorded to 
the veteran to evaluate whether his current headaches are 
causally related to active service, to include the 
circumstances of his having engaged in combat in the Republic 
of Vietnam.  For example, he has already reported mortar 
being discharged near his head.  Without such evidence, the 
Board finds it cannot conduct a full and fair adjudication of 
this claim.

When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  In this case, the Board concludes this claim must be 
remanded for a VA examination to address the nature and 
etiology of the veteran's headaches.   

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  Please obtain the names and addresses 
of all medical care providers who have 
treated the veteran for his headaches 
since October 2008.  After securing any 
necessary release, obtain those records 
not on file.

2.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to evaluate the current nature and 
etiology of his recurrent headaches.  The 
claims folder should be made available to 
the examiner for review before the 
examination; the examiner must indicate 
that the claims folder was reviewed.

Following examination of the veteran, the 
examiner must indicate whether the 
veteran does, in fact, currently 
experience recurrent headaches.  If so, 
the examiner must express an opinion as 
to whether it is at least as likely as 
not (50 percent or greater likelihood) 
that the current disability is causally 
related to the veteran's active service, 
to include his participation in combat in 
the Republic of Vietnam.

3.  Thereafter, please review the claims 
folder to ensure that the foregoing 
requested development has been completed.  
In particular, review the examination 
report to ensure that it is responsive to 
and in compliance with the directives of 
this remand and if not, implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
records assembled for appellate review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the last SSOC on this issue in August 2008, 
and provides an opportunity to respond.  The case should then 
be returned to the Board for further appellate consideration, 
if in order.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


